Citation Nr: 1601183	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-20 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right shoulder disorder.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran testified at a Board hearing in March 2015.

The appeal of the reopened claims of entitlement to service connection for a right shoulder disorder and for a left shoulder disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a July 2000 rating decision, the RO denied claims of service connection for right and left shoulder disorder.  The Veteran did not appeal the rating decision.

2.  Evidence received since the July 2000 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for a right and left shoulder disorder, and it raises a reasonable possibility of substantiating the underlying claims.



CONCLUSIONS OF LAW

1.  The July 2000 rating decision, which denied the Veteran's claims of service connection for a right and left shoulder disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a right shoulder disorder has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence sufficient to reopen the previously denied claim of service connection for a left shoulder disorder has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 1999, the Veteran filed a claim of entitlement to service connection for right and left shoulder disorders due to injury in service. 

In a July 2000 rating decision, the RO denied the claim of service connection for a right shoulder disorder as not-well-grounded on the basis that there was no record of treatment in service for right a right shoulder injury.  The RO further noted the following bases for the denial.  Service treatment records showed no report of a right shoulder injury or complaint; and a report from Dow and Sobiek Orthopedic Surgeons showed that the provider reported they had no record regarding the Veteran.  The RO noted that a report from Dr. Patrick Osgood, MD, showed a history of a work injury to the right shoulder in May 1997 with surgical repair in August 1997.  The RO noted that a May 2000 VA examination showed evidence of a right acromioclavicular joint separation as well as degenerative osteoarthritis of the shoulder joint.  The RO determined that the evidence is not consistent with a chronic right shoulder condition which could be related to active duty service.  

In the July 2000 rating decision, the RO also denied the claim of service connection for a left shoulder disorder as not-well-grounded on the basis that the evidence failed to establish any relationship between a left shoulder injury and any disease or injury during military service.  The RO further noted the following bases for the denial.  Service treatment records showed a skiing injury in March 1966, with an acute left shoulder complaint.  The RO stated that no chronic impairment was described at that time.  The October 1968 separation examination showed no left shoulder complaint.  The report of treatment dated in April 1998 described left shoulder damage repair in January 1998.  A May 2000 VA examination report included findings that x-ray examination showed degenerative osteoarthritis of the left shoulder joint.  The RO determined that there was no evidence to show a connection between the acute injury to the left shoulder in service and the subsequent development of osteoarthritis of the left shoulder joint 30 years later.

The Veteran did not file a notice of disagreement or submit new and material evidence within one year of the July 2000 rating decision on either claim, and that decision is now final as to both claims.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (Court) has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

The evidence of record at the time of the July 2000 rating decision consisted of the Veteran's service treatment records and post-service medical records and reports dated prior to that rating decision. 

In July 2013, the Veteran submitted a claim, essentially requesting to reopen his claim of service connection for bilateral shoulder disorders (identified as bilateral "clavicle/scapula impairment").  Since the July 2000 rating decision, evidence has been added to the claims file.  The additional evidence of record includes VA and private treatment records; lay statements of the Veteran; and the transcript of a March 2015 Travel Board hearing. 

The additional records provide additional evidence not previously on file, including testimony of the Veteran's assertions of his injury to his shoulders in service, and continuity of symptoms since service.  In this regard, the Veteran testified at the March 2015 Board hearing that he fell and injured his shoulders in service during a physical fitness course in basic training.  He testified that following the injury he has had persistent pain, which during service he shrugged off without treatment.  He testified that after service he sought treatment and indicated that those early records were no longer available.  He testified that the symptoms culminated in his first surgery when he was 38, and he has had more surgeries involving both shoulders.  The Veteran further testified indicating that his shoulder symptoms preceded a May 1997 incident at work associated with a shoulder injury at that time.  The transcript also contains a discussion regarding an additional shoulder injury during service while skiing.

The additional records received since the July 2000 rating decision also include private and VA treatment record evidence which was not previously on file, and which describes the continuity of bilateral shoulder symptoms and treatment since July 2000, including reports of additional bilateral shoulder surgeries since July 2000.  This evidence is material as it describes the current nature of the bilateral shoulder symptomatology and provides a medical history that may reflect the etiology of the bilateral shoulder disorders.

The additional evidence received since the July 2000 rating decision is not cumulative or redundant of the prior evidence on file, and which raises a reasonable possibility of substantiating the claim.  In light of the newly submitted records and statements, when considered with previous evidence of record, the claims of service connection for a right shoulder disorder and a left shoulder disorder are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are further addressed in the remand section.


ORDER

As new and material evidence has been presented, the claim of entitlement to service connection for a right shoulder disorder is reopened, and to this extent only the appeal is granted.

As new and material evidence has been presented, the claim of entitlement to service connection for a left shoulder disorder is reopened, and to this extent only the appeal is granted.


REMAND

In light of the Board's decision reopening the claims of service connection for a right and left shoulder disorder, and for purposes of further development required for the reasons outlined below, a remand of the underlying service connection claims is necessary for further development and to accord the RO an opportunity to adjudicate the issues on a de novo basis in light of recent evidence received since July 2000.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).
 
The evidence of record suggests that the Veteran's bilateral shoulder disorders may be related to injuries in service, as reported later by the Veteran as discussed in the decision above.  However, the evidence of record is insufficient to decide the claim.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (d) (2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In light of the remand, any outstanding VA or private medical records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA or private medical records of treatment for right or left shoulder disorders.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the claims.  The entire claims file must be provided to the examiner, and the examiner must review this remand and the claims file.  

The examiner is to elicit from the Veteran a history of pertinent injury in service and subsequent symptoms during and since service for the claimed right or left shoulder disorder.  In offering opinions, the examiner must acknowledge and discuss the Veteran's report of pertinent injury in service and continuity of relevant symptoms since service, and any current right or left shoulder symptoms and diagnosis regarding the claimed conditions.  

The examiner is to identify any present right or left shoulder disorder; and for any right or left shoulder disorder present, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such right or left shoulder disorder present: 

      (i) Had its onset in service;  

(ii) In the case of arthritis, was manifested within one year of discharge from service; or 

(iii) Is otherwise related to injury or disease in service, to include right and left shoulder injuries the Veteran later reported occurred during a physical fitness course in basic training, which he did not report during service; or in the case of the left shoulder, a clinically documented left shoulder injury associated with a fall while skiing during service. 

For any opinion expressed the examiner must provide a complete rationale and a discussion of the medical principles involved. 
 
3.  Finally, readjudicate the issues on appeal on the merits.  If a benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


